UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):May 11, 2011 CombiMatrix Corporation (Exact name of registrant as specified in its charter) Delaware 001-33523 47-0899439 (State or other jurisdiction of incorporation) (Commission File Number) (I.R.S. Employer Identification Number) 310 Goddard, Suite 150 Irvine, CA 92618 (Address of principal executive offices, including zip code) (949) 753-0624 (Registrant's telephone number, including area code) N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.24d-2(b)) Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.23e-4(c)) Item 2.02.Results of Operations and Financial Condition. On May 11, 2011, CombiMatrix Corporation (the “Company”) issued a press release announcing its financial results for the three months ended March 31, 2011.A copy of that release is furnished as Exhibit 99.1 to this report. Item 9.01.Financial Statements and Exhibits. (d)Exhibits. 99.1Press Release dated May 11, 2011 of the Registrant (furnished herewith but not filed pursuant to Item 2.02). The information in Item 2.02 of this Current Report on Form 8-K and in Exhibit 99.1 is being furnished and shall not be deemed “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), or otherwise subject to the liabilities of that Section.Such information shall not be incorporated by reference into any registration statement or other document or filing pursuant to the Exchange Act or the Securities Act of 1933, as amended, except as shall be expressly set forth by specific reference in such filing. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMBIMATRIX CORPORATION Dated: May 11, 2011 By: /s/ SCOTT R. BURELL Scott R. Burell, Chief Financial Officer Exhibit Index Exhibit Number Description Press Release dated May 11, 2011 of the Registrant (furnished herewith but not filed pursuant to Item 2.02).
